UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October 2013 Commission File Number:001-16601 FRONTLINE LTD. (Translation of registrant's name into English) Par-la-Ville Place, 14 Par-la-Ville Road, Hamilton, HM 08, Bermuda (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [ X ]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): . Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): . Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Frontline–Announces Debt-for-Equity Exchange Frontline Ltd. (NYSE:FRO) ("Frontline" or the "Company") today announced that it has entered into a private agreement to exchange $25 million of the outstanding principal amount of the Company's 4.5% Convertible Bond Issue 2010/2015 (the "Bonds") for an aggregate of approximately5.8 million shares at an exchange price of $2.41 per share, the closing price of the Company's shares on the New York Stock Exchange on October 10, 2013, and a cash payment of $2,250,000.In addition, under the exchange agreement, Frontline has agreed to issue, on October 18, 2013, up to an additional1.2 million shares to the holders of the Bonds based on an agreed formula if the 5-day volume-weighted average price (VWAP) of the Company's shares, for the period ending October 17, 2013, is lower than the exchange price, subject to a minimum VWAP price of $2.00 per share. The issuance of the common shares to the holders of the Bonds is expected to close on October 16, 2013. October 11, 2013 The Board of Directors Frontline Ltd. Hamilton, Bermuda Questions should be directed to: Jens Martin Jensen: Chief Executive Officer, Frontline Management AS +47 23 11 40 00 Inger M. Klemp: Chief Financial Officer, Frontline Management AS +47 23 11 40 00 FORWARD LOOKING STATEMENTS This report contains forward-looking statements including but not limited to statements regarding the Company's financing activities and other future activities. These forward-looking statements are subject to risks and uncertainties, and actual results may differ materially. Certain factors that may affect actual results to differ materially include, without limitation, our ability to complete and a delay in completing the debt-for-equity exchange described above. Please refer to Frontline's SEC filings for more information on the other factors that could cause actual results to differ materially from expectations, specifically the sections titled "Risk Factors" and "Forward-Looking Statements" in the Company's Annual Report on Form 20-F. This information is subject of the disclosure requirements pursuant to section 5-12 of the Norwegian Securities Trading Act. This Report on Form 6-K is hereby incorporated by reference into the Company's Registration Statement on Form F-3 (Registration No. 333-185193), declared effective by the Securities and Exchange Commission on February 11, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRONTLINE LTD. (registrant) Dated: October 11, 2013 By: /s/ Inger M. Klemp Name: Inger M. Klemp Title: Principal Financial Officer
